Citation Nr: 1436020	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for degenerative joint disease, left knee, including as secondary to the service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle.
 
2. Entitlement to service connection for left hip replacement, including as secondary to the service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle.
 
3. Entitlement to service connection for degenerative arthritis of the lumbar spine, including as secondary to the service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle.
 
4. Entitlement to service connection for degenerative joint disease, right knee, including as secondary to the service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle.
 
5. Entitlement to service connection for degenerative joint disease, right hip, including as secondary to the service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran requested a hearing before the Board, but later withdrew this request. See May 2009 communication from Veteran.  Accordingly, the Board may proceed with consideration of the matters on appeal.  These issues were remanded for further development in June 2012, and now return again before the Board.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's current left knee disability is etiologically related to a disease, injury, or event in service, to include as secondary to, or aggravated by, any service connected disability.

2. The preponderance of the evidence is against a finding that the Veteran's current left hip disability is etiologically related to a disease, injury, or event in service, to include as secondary to, or aggravated by, any service connected disability.

3. The preponderance of the evidence is against a finding that the Veteran's current lumbar spine disability is etiologically related to a disease, injury, or event in service, to include as secondary to, or aggravated by, any service connected disability.

4. The preponderance of the evidence is against a finding that the Veteran's current right knee disability is etiologically related to a disease, injury, or event in service, to include as secondary to, or aggravated by, any service connected disability.

5. The preponderance of the evidence is against a finding that the Veteran's current right hip disability is etiologically related to a disease, injury, or event in service, to include as secondary to, or aggravated by, any service connected disability.


CONCLUSIONS OF LAW

1. A left knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred, nor is it secondary to, or aggravated by, any service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2. A left hip disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred, nor is it secondary to, or aggravated by, any service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3. A lumbar spine disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred, nor is it secondary to, or aggravated by, any service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4. A right knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred, nor is it secondary to, or aggravated by, any service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

5. A right hip disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred, nor is it secondary to, or aggravated by, any service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

Stegall Considerations

As noted above, the Board previously remanded this claim in June 2012 for further development, specifically for VA examinations for all the Veteran's claimed disabilities, with additional etiology opinions.  The Veteran had a further VA examination in September 2012, and the claim was readjudicated in a January 2013 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions, as to those issues being finally adjudicated in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in December 2007 and June 2012, and a Remand dated June 2012, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1)  (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  All identified VA treatment records have been associated with the claims file.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.  The Veteran has not indicated that there are any other relevant outstanding private or VA treatment records that should be associated with his claims file, though he was informed in his above noted letters to provide such information.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded VA examinations in January 2008 and September 2012, which contained a thorough analysis of the Veteran's claims file.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because none of these claimed disabilities were medically diagnosed within one year of discharge, as discussed in detail below.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for these disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  The Court has also held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498 .

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a) , the theory of continuity of symptomatology remains valid in adjudicating the Veteran's service connection claims.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran claims all these disabilities primarily as related to his service connected residuals of an old healed fracture of distal fibula and degenerative arthritis of the left ankle.  Taking into account all relevant evidence, the Board finds that service connection is not warranted for left or right hip, left or right knee, or a lumbar spine disabilities.  In this regard, the Board notes that the preponderance of the evidence of record is against a finding that any of these disabilities are directly related to service, or secondary to any service connected disability, to include as on the basis of aggravation.

Turing to the evidence of record, the Veteran's service records clearly show that he injured his left ankle in service, but those records show no complaints of, or treatement for, any back, hip, or knee disabilities.  The Veteran's April 1979 report of separation examination found the Veteran's spine, lower extremities, and feet to be normal, without any disability.

There is no medical evidence of record showing any treatment for any of these disabilities until 2008, 29 years after the Veteran's separation from service.  As the record does not reflect a diagnosis of arthritis to a compensable degree within one year of the Veteran's separation from active service in either knee, hip or back, service connection on a presumptive basis is not warranted. 

The Veteran first received a VA examination in this case in January 2008.  At that time, examination revealed a normal gait.  The Veteran's in-service fracture of the femur and left ankle arthritis were noted.  He reported onset of left knee problems several years ago, and right knee problems about 20 years ago (over 8 years following his discharge from active service).  He stated that he might have injured his knees in the same parachute accident in which he sustained a fracture of the femur, or possibly from a car accident while in service.

He stated his right hip was not causing problems and was fine.  He reported pain in his left hip starting about three years ago, and a prior hip replacement.  He currently had no problems with that hip other than that he could not run.  He reported some pain in his left knee when walking, and pain in his left hip when driving.

Examination of the knees showed no swelling, effusion, edema, weakness, instability, or tenderness.  Psoriatic patches were noticed on the anterior aspect of both knees.  Flexion and extension of both knees was 0 to 140 degrees.  Left and right hip flexion was 0 to 105 degrees.  There was no abnormality of either knee, ankle or hip noted.  There was a well healed oblique old surgical scare noticed on the lateral aspect of the left hip.  Leg length was equal.  X-rays noted the old healed distal left fibular fracture, as well as osteoarthritis of the left ankle, mild osteoarthritis of the left knee, moderate to severe osteoarthritis of the right knee, an intact left total hip prosthesis, and possible mild osteoarthritis of the right hip.  The Veteran was diagnosed with an old healed fracture of the distal fibula, and degenerative arthritis of the left ankle with 0 to minimal loss of function.  He was also diagnosed with a left hip replacement, mild degenerative joint disease of the left knee with mild loss of function, degenerative joint disease of the right knee with mild loss of function, and very mild degenerative joint disease of the right hip with minimal loss of function.  All of these diagnoses made it somewhat difficult for the Veteran to climb stairs and ladders and work in the yard.

As to the Veteran's spine, the Veteran reported onset of lower back pain about 20 years ago (over 8 years following his service separation), with increased pain with walking and working in the yard.  Posture, symmetry, and gait were normal, with no abnormal spinal curvatures.  The Veteran was able to walk into the examining room without any walking aids, and did not wear any braces.  Active flexion was 0 to 80 degrees.  The examiner found that this was a normal range of motion, due to the Veteran's higher body mass index.  X-rays of the Veteran's spine showed severe, presumed chronic, degenerative discogenic disease.  The Veteran was diagnosed with degenerative disc disease with mild loss of function.

The examiner concluded that, in his opinion, the conditions of the left hip, right hip, left knee, right knee, and lumbosacral spine were not likely related to his old healed fracture of the left fibula and arthritis of the left ankle, because these conditions cannot cause generalized arthritis in all joints.  Furthermore, the arthritis in the left ankle was milder compared to the arthritis in other joints and the lumbar spine.

The Veteran received further comprehensive combined VA examinations for all these disabilities in September 2012.

The Veteran's history of old fracture of the left distal fibula in 1980 while engaging in reserve training was noted.  The Veteran's claim of being in a motor vehicle accident in service was also noted, in which he claimed to injure his back.  However, the examiner reviewed the claims file and noted that there was no evidence of medical treatment in service for a motor vehicle accident.  The examiner indicated that the claims file was reviewed for all these issues on appeal.

Examination showed full range of motion of the back with no pain on ranges of motion.  Strength testing was normal, and there was no evidence of radiculopathy or neurological involvement.  X-rays of the Veteran's spine at that time showed severe disc space narrowing with vacuum joint phenomena and endplate sclerosis between L5 and S1.  At that time, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.

The Veteran stated that after his left hip was replaced in 2004, that walking would cause soreness.  He reported no specific right hip injury.  He indicated that his left hip was repaired in 2003 or 2004 because he was told he had a fracture of the femur which caused wear and tear of the cartilage resulting in osteoarthritis and left hip replacement.  He recalled no specific hip injury in service.  Right and left hip flexions were to 90 degrees, and all other ranges of motion were normal without objective evidence of painful motion.  X-rays showed a left total hip replacement, and possible mild sclerosis of the articular surface of the acetabulum.  The Veteran was diagnosed with a left total hip replacement, and osteoarthritis of the right hip.

The Veteran reported spraining both knees in service in 1980 when parachute jumping.  Range of motion testing showed right knee flexion of 130, and left knee flexion of 125, with no evidence of other limitation of motion, and no evidence of pain on motion.  The Veteran's left knee was tender to palpation.  Stability testing was normal.  X-rays of the Veteran's right knee showed moderate to severe osteoarthritis, and of the left knee showed mild arthritis.  The Veteran was diagnosed with left biceps femoris enthesis and bilateral knee arthritis.

As to all of these conditions, the examiner indicated that it was less likely as not that any of these disabilities was related to service, to include as secondary to, or aggravated by, the Veteran's service connected old healed fracture of the distal fibula, and left ankle arthritis.  In support of the opinions, the examiner noted that the Veteran's VA examination in January 2008 revealed a normal gait and there was no evidence of abnormal weight bearing, with legs being of equal length.  For the claimed left and right knee disabilities, as well as lumbar spine, and right and left hip disabilities, the Veteran's service records showed no diagnosis of or treatment for a left knee disability in service, nor was there evidence showing left knee arthritis in service or within one year of service.  The examiner also noted that the arthritis in the left ankle as a result of his old healed fracture was milder compared to the arthritis in any of the other joints.  He did note that on current examination, there was an antalgic gait, but that was attributed to pain in the posteriolateral left knee on physical examination.  The examiner also specifically noted that, while the Veteran reported being in a motor vehicle accident in service, he did not feel that it was of sufficient severity to cause the Veteran's current claimed conditions, as the Veteran did not require medical treatment following that accident.

The Board has considered the Veteran's statements indicating that he feels all these claimed conditions are related to service.  However, as noted above, both VA examiners found that the Veteran's current back, bilateral hip, and bilateral knee disabilities were not related to service, even considering the Veteran's left ankle disability in service, and considering the Veteran's claimed motor vehicle accident disability in service, and the Board notes that there is otherwise no medical evidence of record linking these claimed disabilities to service.  As noted, the Veteran's left ankle arthritis was found to be milder than that of his other joints, and the examiners noted that the Veteran's body habitus to some extent limited ranges of motion.  While the Veteran is competent to testify to certain symptomatology, such as the pain he experienced in service, a finding of an etiological relationship between the Veteran's service connected left ankle disabilities and the current claimed disabilities is beyond the scope of a layperson's expertise.  Therefore, the Board finds the medical opinions of record to be far more probative as to the question of whether the Veteran's current claimed disabilities are related to service, than the Veteran's lay statements regarding continuity of symptomatology.

Therefore, considering all evidence of record, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection for bilateral hip, bilateral knee, and back disabilities, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   As such, service connection is not warranted for these claimed disabilities.



ORDER

Entitlement to service connection for degenerative joint disease, left knee, including as secondary to the service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle, is denied.
 
Entitlement to service connection for left hip replacement, including as secondary to the service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle, is denied.
 
Entitlement to service connection for degenerative arthritis of the lumbar spine, including as secondary to the service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle, is denied.
 
Entitlement to service connection for degenerative joint disease, right knee, including as secondary to the service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle, is denied.
 
Entitlement to service connection for degenerative joint disease, right hip, including as secondary to the service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle, is denied.




____________________________________________
David Wight
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


